DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,063,921. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,063,921 similarly claims each limitation of the outstanding limitations found in claims 36 and 46 in addition to further claiming defining a first plurality of complexity levels and a second plurality of complexity levels in a received MPD file and refers to the power dissipation rate as a power dissipation parameter.
Outstanding application 17/503,809 claim 36
U.S. Patent No. 10,063,921 claim 1
A device for video processing, comprising: a processor configured to:
A wireless transmit/receive unit for power aware streaming, the WTRU comprising: a memory; and a processor configured to:
determine a power dissipation rate associated with a first complexity level by decoding a first segment of a video, wherein the first segment is associated with the first complexity level;
decode the first video segment; determine a power dissipation parameter for the first complexity level based on a power dissipated during a duration while decoding the first video segment
estimate an amount of power for decoding a second segment of the first complexity level based on the power dissipation rate associated with the first complexity level; 
Claim 3. The WTRU of claim 1, wherein the processor is further configured to determine the second complexity level for requesting the second video segment using the power dissipation parameter for the first complexity level by: determining a length of the video; calculating a power needed to play the second video segment using the power dissipation parameter for the first complexity level; and determining the second complexity level based on the power needed to play the second video segment.
determine whether the second segment of the first complexity level is to be decoded based on the estimated amount of power; and
determine a second complexity level of the second plurality of complexity levels for requesting the second video segment using the power dissipation parameter for the first complexity level
decode the second segment of the first complexity level or a second segment of a second complexity level based on the determination of whether the second segment of the first complexity level is to be decoded.
request the second video segment at the second complexity level.


Claim 46 is a corresponding method performing the same steps as the device in claim 36, and is similarly addressed by U.S. Patent No. 10,063,921 claims 1 and 3 as shown.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 36-40, 42-50, 52, and 54-57 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Guo et al. (2013/0287095, provided by applicant) [Guo].
Regarding claims 36 and 46, Guo discloses a device for video processing, comprising: a processor configured to: 
determine a power dissipation rate associated with a first complexity level by decoding a first segment of a video, wherein the first segment is associated with the first complexity level (long-term average power, paragraph 0025); 
estimate an amount of power for decoding a second segment of the first complexity level based on the power dissipation rate associated with the first complexity level (expected power, paragraph 0034);
determine whether the second segment of the first complexity level is to be decoded based on the estimated amount of power and decode the second segment of the first complexity level or a second segment of a second complexity level based on the determination of whether the second segment of the first complexity level is to be decoded (paragraphs 0049-0050).

Regarding claims 37 and 47, Guo discloses the device and method of claims 36 and 46, wherein the second segment is a remaining portion of the video (‘time length’, paragraph 0034).

Regarding claims 38 and 48, Guo discloses the device and method of claims 36 and 46, wherein the processor is configured to determine that the second segment of the second complexity level is to be decoded and displayed based on a determination that the second segment of the first complexity level is not to be decoded and displayed, wherein the first complexity level and the second complexity level differ (paragraph 0049).

Regarding claims 39 and 49, Guo discloses the device and method of claims 38 and 48, wherein the processor is configured to determine the second complexity level for decoding and displaying the second segment of the video based on a battery power of the device (paragraph 0006) and the estimated amount of power (paragraphs 0049-0050).

Regarding claims 40 and 50, Guo discloses the device and method of claims 38 and 38, wherein the second complexity level is one level higher than the first complexity level or one level lower than the first complexity level (paragraph 0041 table 3).

Regarding claims 42 and 52,  Guo discloses the device and method of claims 38 and 48, wherein the processor is configured to determine a battery usage for decoding and displaying the first segment of the video, wherein the processor is configured to determine the second complexity level based on the battery usage for decoding and displaying the first segment of the video (comparison of long-term average power to expected power, paragraphs 0049-0050).

Regarding claim 43, Guo discloses the device claim 36, wherein the processor is configured to set the an initial power dissipation rate associated with the first complexity level to a value of zero before the power dissipation rate associated with the first complexity level is determined (power is calculated from the beginning, paragraphs 0025-0026).

Regarding claims 44 and 54, Guo discloses the device and method of claim 36, wherein the processor is configured to measure a central processing unit (CPU) usage associated with the first complexity level for a time period, wherein the determination of whether the second segment of the first complexity level is to be decoded is further based on the measured CPU usage (paragraphs 0025-0026).

Regarding claims 45 and 55, Guo discloses the device and method of claims 36 and 46, wherein the processor is configured to reduce operations based in part on the estimated amount of power (paragraph 0049).

Regarding claims 56 and 57, Guo discloses the device and method of claims 36 and 46, wherein the power dissipation rate associated with the first complexity level is determined further by displaying the first segment of the video (paragraphs 0025-0026), and the processor is configured to: estimate an amount of power for displaying the second segment of the first complexity level based on the power dissipation rate associated with the first complexity level (expected power, 0047); determine whether the second segment of the first complexity level is to be displayed based on the estimated amount of power for displaying the second segment of the first complexity level and the estimated amount of power for decoding the second segment of the first complexity level; and display the second segment of the first complexity level or the second segment of the second complexity level based on the determination of whether the second segment of the first complexity level is to be displayed (paragraph 0049-0050).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Guo in view of He et al. (2013/0101015, provided by applicant) [He].
The applied reference has a common inventor (Yuwen He) with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
Regarding claim 51, Guo discloses the method of claim 48, but fails to disclose requesting the second segment of the second complexity level based on a determination that the second segment of the second complexity level is to be decoded.
In an analogous art, He discloses receiving a complexity level for requesting discrete data segments to assist in managing power usage when selecting decoding modes (paragraphs 0026-0030, power usage associated with each complexity level is a determining factor, paragraph 0028, and lowering complexity results in requesting a second data segment with fewer packets [e.g. dropping B coded pictures, paragraph 0031], wherein the packets are requested at varying complexity levels from a streaming server paragraphs 0067-0070).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Guo to include requesting the second segment of the second complexity level based on a determination that the second segment of the second complexity level is to be decoded, as suggested by He, for the benefit of reducing network bandwidth usage in the case of streaming content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Raveendran (2009/0270138, paragraphs 0033-0046 and 0094-0096), Krebs (2006/0235883, paragraph 0107) and Chen et al. (2016/0277807, paragraphs 0026-0029) for further examples of dynamically reducing complexity of decoder operations to conserve system resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421